—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered November 21, 1995, convicting him of criminal sale of a controlled substance in the third degree and *577criminal facilitation in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly closed the courtroom was not preserved for appellate review since the defendant never raised that contention at trial (see, People v Pearson, 82 NY2d 436; People v Udzinski, 146 AD2d 245). In any event, this contention is without merit. The officer testified that he expected to return to the area where the defendant had been arrested, that the officer had received threats, and that he took several precautions to preserve his identity in his frequent court appearances. These facts satisfied the criteria set forth in People v Martinez (82 NY2d 436, 442) (see also, People v Skinner, 204 AD2d 664; People v Jamison, 203 AD2d 385).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.